NO. 07-09-0254-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL D



OCTOBER 12, 2009

______________________________



IN THE MATTER OF THE MARRIAGE OF

STEPHANIE SHEREE TROGLIN AND RONNIE JEAN TROGLIN, JR.

AND IN THE INTEREST OF D.K.T. AND T.M.T., CHILDREN

_________________________________



FROM THE 316TH DISTRICT COURT OF HUTCHINSON COUNTY;



NO. 37,567; HONORABLE JOHN LAGRONE, JUDGE

_______________________________





Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

MEMORANDUM OPINION

Ronnie J. Troglin, Jr. appeals a divorce decree 
nunc pro tunc 
signed July 8, 2009.  Troglin has filed a motion requesting voluntary dismissal of his appeal.  Attached to the motion as an exhibit is an “agreed modified divorce decree” signed September 14.  Troglin supports his motion to dismiss with certificates of conference stating that counsel for appellee Stephanie S. Troglin and the attorney ad litem for the Troglin children do not oppose the requested relief. 

Finding the motion complies with the requirements of Rule of Appellate Procedure 42.1(a)(1) and that granting the motion will not prevent any party from seeking relief to which it would otherwise be entitled, we dismiss Troglin’s appeal. 

Having disposed of the appeal at Troglin’s request, we will not entertain a motion for rehearing.  Our mandate in the appeal will issue forthwith.




James T. Campbell

         Justice